Title: Pacificus No. IV, [10 July 1793]
From: Hamilton, Alexander
To: 



[Philadelphia, July 10, 1793]

A third objection to the Proclamation is, that it is inconsistent with the gratitude due to France, for the services rendered us in our own Revolution.

Those who make this objection disavow at the same time all intention to advocate the position that the United States ought to take part in the War. They profess to be friends to our remaining at Peace. What then do they mean by the objection?
If it be no breach of gratitude to refrain from joining France in the War—how can it be a breach of gratitude to declare that such is our disposition and intention?
The two positions are at variance with each other; and the true inference is either that those who make the objection really wish to engage this country in the war, or that they seek a pretext for censuring the conduct of the chief Magistrate, for some purpose, very different from the public good.
They endeavour in vain to elude this inference by saying, that the Proclamation places France upon an equal footing with her enemies; while our Treaties require distinctions in her favour, and our relative situation would dictate kind offices to her, which ought not to be granted to her adversaries.
They are not ignorant, that the Proclamation is reconcileable with both those objects, as far as they have any foundation in truth or propriety.
It has been shewn, that the promise of “a friendly and impartial conduct” towards all the belligerent powers is not inconsistent with the performance of any stipulations in our treaties, which would not include our becoming an associate in the Wars; and it has been observed, that the conduct of the Executive, in regard to the 17th and 22 articles of the Treaty of Commerce, is an unequivocal comment upon those terms. The expressions indeed were naturally to be understood with the exception of those matters of positive compact, which would not amount to taking part in the War; for a nation then observes a friendly and impartial conduct, towards two powers at war—when it only performs to one of them what it is obliged to do by the positive stipulations of antecedent treaties; those stipulations not amounting to a participation in the war.
Neither do those expressions imply, that the UStates will not exercise their discretion, in doing kind offices to some of the parties, without extending them to the others; so long as those offices have no relation to war: For kind offices of that description may, consistently with neutrality, be shewn to one party and refused to another.
If the objectors mean that the UStates ought to favour France, in thin⟨gs relating⟩ to war and where they are not bound ⟨to do it⟩ by Treaty—they must in this case al⟨so abandon⟩ their pretension of being friends to pea⟨ce. For⟩ such a conduct would be a violation ⟨of neutrality,⟩ which could not fail to produce war.
⟨It⟩ follows then that the ⟨proclamation⟩ is reconcilable with all that those ⟨who⟩ censure it contend for; taking them upon their own ground—that nothing is to be done incompatible with the preservation of Peace.
But though this would be a sufficient answer to the objection under consideration; yet it may not be without use to indulge some reflections on this very favourite topic of gratitude to France; since it is at this shrine we are continually invited to sacrifice the true interests of the Country; as if “All for love and the world well lost” were a fundamental maxim in politics.
Faith and Justice between nations are virtues of a nature sacred and unequivocal. They cannot be too strongly inculcated nor too highly respected. Their obligations are definite and positive their utility unquestionable: they relate to objects, which with probity and sincerity generally admit of being brought within clear and intelligible rules.
But the same cannot be said of gratitude. It is not very often between nations, that it can be pronounced with certainty, that there exists a solid foundation for the sentiment—and how far it can justifiably be permitted to operate is always a question of still greater difficulty.
The basis of gratitude, is a benefit received or intended, which there was no right to claim, originating in a regard to the interest or advantage of the party, on whom the benefit is or is meant to be conferred. If a service is rendered from views chiefly relative to the immediate interest of the party, who renders it, and is productive of reciprocal advantages, there seems scarcely in such a case to be an adequate basis for a sentiment like that of gratitude. The effect would be disproportioned to the cause; if it ought to beget more than a disposition to render in turn a correspondent good office, founded on mutual interest and reciprocal advantage. But gratitude would require more than this; it would require, to a certain extent, even a sacrifice of the interest of the party obliged to the service or benefit of the party by whom the obligation had been conferred.
Between individuals, occasion is not unfrequently given to the exercise of gratitude. Instances of conferring benefits, from kind and benevolent dispositions or feelings towards the person benefitted, without any other interest on the part of the person, who confers the benefit, than the pleasure of doing a good action, occur every day among individuals. But among nations they perhaps never occur. It may be affirmed as a general principle, that the predominant motive of go⟨od⟩ offices from one nation to another is the interest or advantage of the Nations, which performs them.
Indeed the rule of morality is ⟨in⟩ this respect not exactly the same between Natio⟨ns⟩ as between individuals. The duty of making ⟨its⟩ own welfare the guide of its action⟨s⟩ is much stronger upon the former than upon the latter; in proportion to the greater magnitude and importance of national compared with individual happiness, to the greater permanency of the effects of national than of individual conduct. Existing Millions and for the most part future generations ar⟨e⟩ concerned in the present measures of a government: While the consequences of the private actions of ⟨an⟩ individual, for the most part, terminate with himself or are circumscribed within a narrow compass.
Whence it follows, that an individual may on numerous occasions meritoriously indulge the emotions of generosity and benevolence; not only without an eye to, but even at the expence of his own interest. But a Nation can rarely be justified in pursuing ⟨a similar⟩ course; and when it does so ought to confine itself within much stricter bounds.
   
   This conclusion derives confirmation from the reflection, that under every form of government, Rulers are only Trustees for the happiness and interest of their nation, and cannot, consistently with their trust, follow the suggestions of kindness or humanity towards others, to the prejudice of their constituent.

 Good offices, which are indifferent to the Interest of a Nation performing them, or which are compensated by the existence or expectation of some reasonable equivalent or which produce an essential good to the nation, to which they are rendered, without real detriment to the affairs of the nation rendering them, prescribe the limits of national generosity or benevolence.
It is not meant here to advocate a policy absolutely selfish or interested in nations; but to shew that a policy regulated by their own interest, as far as justice and good faith permit, is, and ought to be their prevailing policy: and that either to ascribe to them a different principle of action, or to deduce from the supposition of it arguments for a self-denying and self-sacrificing gratitude on the part of a Nation, which may have received from another good offices, is to misconceive or mistake what usually are and ought to be the springs of National Conduct.
These general reflections will be auxiliary to a just estimate of our real situation with regard to France; of which a close view will be taken in a succeeding Paper.
